In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00178-CR
         ______________________________


      MELVIN THOMAS WALTON, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 27295-B




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Melvin Thomas Walton appeals from his conviction on his plea of guilty to the offense of

forgery. See TEX . PENAL CODE ANN . § 32.21(d) (Vernon Supp. 2007). The sentence was imposed

September 27, 2007. Walton filed a notice of appeal November 1, 2007.

       According to Rule 26.2, Walton had thirty days after the day sentence was imposed to file

a notice of appeal, or timely file a motion for new trial and thereby extend his time to file a notice

of appeal. See TEX . R. APP . P. 26.2(a)(1), 21.4. Walton's motion for new trial was also filed

November 1, 2007, and therefore was not timely. Walton had until October 29, 2007, to file a notice

of appeal.1 No motion for extension of time to file his notice of appeal was filed. See TEX . R. APP .

P. 26.3.2 Hence, this appeal is untimely, and we are without jurisdiction to hear this case.




       1
       Because the actual due date, October 27, 2007, was a Saturday, Walton had until Monday,
October 29, 2007, to file his notice of appeal. See TEX . R. APP . P. 4.1.
       2
         While it is true the Texas Supreme Court interprets Rule 26.3 liberally, implying a motion
for extension where a notice of appeal is filed within the fifteen days immediately following the
notice's due date (see Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)), the Texas Court of
Criminal Appeals interprets the rule strictly, requiring a notice of appeal and a motion for extension
within the fifteen-day period. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522–26 (Tex. Crim. App. 1996).

                                                  2
      We dismiss this appeal for want of jurisdiction.



                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:      January 8, 2008
Date Decided:        January 9, 2008

Do Not Publish




                                               3